     Case 3:18-cv-00428-DMS-MDD Document 335 Filed 12/14/18 PageID.5125 Page 1 of 3



 1     Lee Gelernt*                               Bardis Vakili (SBN 247783)
       Judy Rabinovitz*                           ACLU FOUNDATION OF SAN
 2     Anand Balakrishnan*                        DIEGO &
       Daniel Galindo (SBN 292854)                IMPERIAL COUNTIES
       AMERICAN CIVIL LIBERTIES                   P.O. Box 87131
 3     UNION FOUNDATION                           San Diego, CA 92138-7131
       IMMIGRANTS’ RIGHTS PROJECT                 T: (619) 398-4485
 4     125 Broad St., 18th Floor                  F: (619) 232-0036
       New York, NY 10004                         bvakili@aclusandiego.org
 5     T: (212) 549-2660
       F: (212) 549-2654                          Stephen B. Kang (SBN 292280)
       lgelernt@aclu.org                          Spencer E. Amdur (SBN 320069)
 6     jrabinovitz@aclu.org                       AMERICAN CIVIL LIBERTIES
       abalakrishnan@aclu.org                     UNION FOUNDATION
 7     dgalindo@aclu.org                          IMMIGRANTS’ RIGHTS PROJECT
                                                  39 Drumm Street
 8     Attorneys for Petitioners-Plaintiffs       San Francisco, CA 94111
       *Admitted Pro Hac Vice                     T: (415) 343-1198
 9                                                F: (415) 395-0950
                                                  skang@aclu.org
                                                  samdur@aclu.org
10
11                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
12
13     Ms. L., et al.,                                   Case No. 18-cv-00428-DMS-MDD
14                           Petitioners-Plaintiffs,
       v.
15                                                       Date Filed: December 14, 2018
       U.S. Immigration and Customs Enforcement
16     (“ICE”), et al.,
                                                         NOTICE OF MOTION AND
                                                         MOTION TO CLARIFY SCOPE
17                            Respondents-Defendants.    OF THE MS. L. CLASS
18
19
20
21
22
23
24
25
     Case 3:18-cv-00428-DMS-MDD Document 335 Filed 12/14/18 PageID.5126 Page 2 of 3



 1             Plaintiffs hereby move this Court to clarify that the scope of the Ms. L. class
 2     does not exclude parents whose separated children were released before June 26,
 3     2018.
 4             Plaintiffs’ Motion to Clarify is based on this Notice of Motion and Motion and

 5     the concurrently-filed Memorandum; all papers, pleadings, records, and files in this
       case; all matters of which judicial notice may be taken; and such other arguments
 6
       and/or evidence as may be presented to this Court at a hearing on this Motion.
 7
 8                                               Respectfully Submitted,
       Dated: December 14, 2018
 9                                               /s/Lee Gelernt
       Bardis Vakili (SBN 247783)                Lee Gelernt*
10     ACLU FOUNDATION OF SAN                    Judy Rabinovitz*
       DIEGO & IMPERIAL COUNTIES                 Anand Balakrishnan*
11     P.O. Box 87131                            Daniel Galindo (SBN 292854)
       San Diego, CA 92138-7131                  AMERICAN CIVIL LIBERTIES
12     T: (619) 398-4485                         UNION FOUNDATION
       F: (619) 232-0036                         IMMIGRANTS’ RIGHTS PROJECT
       bvakili@aclusandiego.org                  125 Broad St., 18th Floor
13                                               New York, NY 10004
       Stephen B. Kang (SBN 2922080)             T: (212) 549-2660
14     Spencer E. Amdur (SBN 320069)             F: (212) 549-2654
       AMERICAN CIVIL LIBERTIES                  lgelernt@aclu.org
15     UNION FOUNDATION                          jrabinovitz@aclu.org
       IMMIGRANTS’ RIGHTS PROJECT                abalakrishnan@aclu.org
16     39 Drumm Street                           dgalindo@aclu.org
       San Francisco, CA 94111
       T: (415) 343-1198                         *Admitted Pro Hac Vice
17     F: (415) 395-0950
       skang@aclu.org
18     samdur@aclu.org
19
20
21
22
23
24
25
                                                  1
     Case 3:18-cv-00428-DMS-MDD Document 335 Filed 12/14/18 PageID.5127 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2           I hereby certify that on December 14, 2018, I electronically filed the foregoing
 3     with the Clerk for the United States District Court for the Southern District of
 4     California by using the appellate CM/ECF system. A true and correct copy of this

 5     brief has been served via the Court’s CM/ECF system on all counsel of record.
                                                     /s/ Lee Gelernt
 6
                                                     Lee Gelernt, Esq.
 7                                                   Dated: December 14, 2018

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                 2
                                                                                 18cv0428
 Case 3:18-cv-00428-DMS-MDD Document 335-1 Filed 12/14/18 PageID.5128 Page 1 of 7



 1   Lee Gelernt*                                    Bardis Vakili (SBN 247783)
     Judy Rabinovitz*                                ACLU FOUNDATION OF SAN
 2   Anand Balakrishnan*                             DIEGO &
     Daniel Galindo (SBN 292854)                     IMPERIAL COUNTIES
     AMERICAN CIVIL LIBERTIES UNION                  P.O. Box 87131
 3   FOUNDATION                                      San Diego, CA 92138-7131
     IMMIGRANTS’ RIGHTS PROJECT                      T: (619) 398-4485
 4   125 Broad St., 18th Floor                       F: (619) 232-0036
     New York, NY 10004                              bvakili@aclusandiego.org
 5   T: (212) 549-2660
     F: (212) 549-2654                               Stephen B. Kang (SBN 292280)
     lgelernt@aclu.org                               Spencer E. Amdur (SBN 320069)
 6   jrabinovitz@aclu.org                            AMERICAN CIVIL LIBERTIES
     abalakrishnan@aclu.org                          UNION FOUNDATION
 7   dgalindo@aclu.org                               IMMIGRANTS’ RIGHTS PROJECT
                                                     39 Drumm Street
 8   Attorneys for Petitioners-Plaintiffs            San Francisco, CA 94111
     *Admitted Pro Hac Vice                          T: (415) 343-1198
 9                                                   F: (415) 395-0950
                                                     skang@aclu.org
                                                     samdur@aclu.org
10
11
12
13                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
14
15   Ms. L., et al.,                                      Case No. 18-cv-00428-DMS-MDD

16                         Petitioners-Plaintiffs,
     v.
                                                          Date Filed: December 14, 2018
17   U.S. Immigration and Customs Enforcement
     (“ICE”), et al.
18                                                        MEMORANDUM OF LAW IN
                                                          SUPPORT OF MOTION TO
19                          Respondents-Defendants.       CLARIFY SCOPE OF THE MS. L.
                                                          CLASS
20
21
22
23
24
25
 Case 3:18-cv-00428-DMS-MDD Document 335-1 Filed 12/14/18 PageID.5129 Page 2 of 7



 1                                       INTRODUCTION
 2           Plaintiffs respectfully request that the Court clarify that the Ms. L. class includes
 3   parents whose separated children were released from ORR custody before June 26,
 4   2018. The issue is an important one: without this clarification, parents who were

 5   separated from their children pursuant to the government’s zero-tolerance policy will be
     denied due process rights to family integrity based on an arbitrary distinction that finds
 6
     no support in the Court’s Class definition.
 7
                                         ARGUMENT
 8      I.       Parents Whose Separated Children Were Released from ORR Custody
                 Before June 26 are Members of the Ms. L. Class.
 9
             This Court’s June 26, 2018 order certified the following class:
10
             All adult parents who enter the United States at or between designated ports of
11
             entry who (1) have been, are, or will be detained in immigration custody by the
12           DHS, and (2) have a minor child who is or will be separated from them
             by DHS and detained in ORR custody, ORR foster care, or DHS custody, absent
13           a determination that the parent is unfit or presents a danger to the child.
14
     Order Granting in Part Plaintiffs’ Motion for Class Certification, Ms. L., et al., v. ICE,
15
     Dkt. 82 at 17. On the same date, the Court issued a preliminary injunction that granted
16   class members a right to be reunified with their children. In relevant part, the Court
17   enjoined the government (1) from detaining class members apart from their children,
18   and (2) from “removing any Class Members without their child, unless the Class

19   Member affirmatively, knowingly, and voluntarily declines to be reunited with the child
     prior to the Class Members’ deportation, or there is a determination that the parent is
20
     unfit or presents a danger to the child.” PI Order, Dkt. 83 at 24.1
21
             1
22          On August 16, 2018, in order to ensure that the government respected the
     asylum rights of Ms. L. class members and their children, the Court entered a
23   Temporary Restraining Order in the companion MMM case further prohibiting
24   removal of Ms. L. class members and their children. See Order Granting Temporary
     Restraining Order, M.M.M., et al. v. Sessions, 18-cv-1832, Dkt. No. 55 at 15.
25
                                                   1
 Case 3:18-cv-00428-DMS-MDD Document 335-1 Filed 12/14/18 PageID.5130 Page 3 of 7




 1         The government interprets the Court’s class definition to include only those
 2   parents who (1) are or were detained in immigration custody, (2) have a minor child
 3   who was separated from them by DHS and (3) whose child was in ORR custody on or
 4   after June 26, 2018. Thus, the government would exclude from the class, and from any

 5   right to reunification, parents whose children happened to be released from ORR
     custody before June 26, 2018.
 6
           This is wrong for three reasons:
 7
           First, the text of the Ms. L. class definition itself contains no date on which
 8
     children must be in ORR custody. In relevant part, the class definition includes adult
 9   parents who (1) “have been, are, or will be detained in immigration custody” and (2)
10   “have a minor child who is or will be separated from them by DHS and detained in
11   ORR custody . . . .” The government points to the present tense “is” in the second part

12   to contend that the definition includes only those parents whose children were in
     custody on June 26. However, the government places too much weight on the tense of
13
     the provision while completely ignoring the intent of the parties. Notably, Plaintiffs did
14
     not propose that the class definition turn on the date on which a child must be in ORR
15
     custody. Nor did the government argue for that limitation in opposing class
16   certification. Indeed, the text of the class definition that the Court adopted is in relevant
17   part identical to that proposed by Plaintiffs in the Amended Class Complaint, see Dkt.
18   32 at 12, and Motion for Class Certification, see Dkt. 35-1 at 1. Thus, there is no

19   evidence that the Court ever intended to exclude from the class—and thereby deny any
     right to reunify with their children—those parents whose children happened to have
20
     been moved out of ORR custody by the time the Court entered its orders.
21
           Second, imposing an artificial date limitation into the class definition would
22
     make no sense because both of the class representatives—Ms. L. and Ms. C.—would be
23   excluded from the Class if the government were correct. The government separated
24   Ms. L. from her seven-year-old daughter on November 5, 2017. Ms. L.’s daughter was
25
                                                  2
                                                                                    18cv0428
 Case 3:18-cv-00428-DMS-MDD Document 335-1 Filed 12/14/18 PageID.5131 Page 4 of 7




 1   in ORR custody when plaintiffs filed an individual action seeking reunification on
 2   February 26, 2018. Dkt. 1 at 1. The government subsequently released Ms. L., but
 3   her daughter was still in ORR custody when plaintiffs sought class certification on
 4   March 9, 2018. Dkt. 32 at 6. Two and a half months later, however, when the Court

 5   granted the motion for class certification, Ms. L.’s daughter had been released from
     ORR custody and the family was reunited. Ms. C.’s son was similarly in ORR custody
 6
     at the time class certification was sought, but released by the time class certification was
 7
     granted. See Brazilian mother reunites with 14-year-old son 8 months after separation
 8
     at U.S. border, ABC News, June 5, 2018, available at https://abcn.ws/2LoIdia (last
 9   accessed Nov. 20, 2018) (reporting that Ms. C.’s son was released from ORR to her
10   care on June 5, 2018). The class definition was designed to include the named
11   representatives, not exclude them.

12         Third, the government’s June 26 cut-off date would create an artificial
     distinction between two classes of parents who were subject to the same illegal practice
13
     and suffered the exact same injuries, and arbitrarily deny relief to one of those classes.
14
     There is no relevant difference between the two groups. Parents whose children were
15
     released from ORR custody before June 26 were subject to the same “brutal, offensive”
16   policy as the other class members. MTD Order, Dkt. 70 at 22. They were similarly
17   “unlikely to know whether [they may] be deported before, simultaneous to, or after their
18   child.” PI Order, Dkt. 83 at 15. They and their children experienced the same

19   agonizing trauma of separation. Id. at 18-19. Their substantive due process rights to
     family integrity were identically violated. And they all have the same right to be
20
     reunified as other parents. There is no reason why they would be excluded from the
21
     Class definition. And there is no reason why they should now be deported without any
22
     opportunity to reunify with their children, who, under the government’s theory, would
23   remain stranded in the United States simply because of the date on which ORR
24   happened to place them with a sponsor.
25
                                                 3
                                                                                   18cv0428
 Case 3:18-cv-00428-DMS-MDD Document 335-1 Filed 12/14/18 PageID.5132 Page 5 of 7




 1      II.      In the Alternative, the Court Can Modify the Class Definition to Include
                 Parents Whose Children Were Released from ORR Custody Before June
 2               26, 2018.
 3            If the Court were to conclude that the class definition as currently written
 4   excludes parents like Ms. L. and Ms. C., then the Court may modify the Class. Rule

 5   23(c)(1)(C) provides that an “order that grants or denies class certification may be
     altered or amended before final judgment.” Rule 23 gives courts “broad discretion to
 6
     determine whether a class should be certified, and to revisit that certification throughout
 7
     the legal proceedings before the court.” United Steel v. ConocoPhillips Co., 593 F.3d
 8
     802, 810 (9th Cir.2010) (internal quotation marks omitted).
 9            For the reasons stated above, a modified class definition that explicitly includes
10   all qualifying parents—without exceptions based on the date their children left ORR
11   custody—would be appropriate and would meet Rule 23’s requirements. See Lyon v.

12   U.S. Immigration & Customs Enf't, 308 F.R.D. 203, 210-11 (N.D. Cal. 2015).

13
                                            CONCLUSION
14
              For the foregoing reasons, Plaintiffs requests the court clarify the Ms. L. class
15
     does not exclude parents who were separated from their children and whose children
16   were released from ORR custody before June 26, 2018.
17
     Dated: December 14, 2018                       Respectfully Submitted,
18
                                    /s/Lee Gelernt
19   Bardis Vakili (SBN 247783)     Lee Gelernt*
     ACLU FOUNDATION OF SAN DIEGO   Judy Rabinovitz*
20   & IMPERIAL COUNTIES            Anand Balakrishnan*
     P.O. Box 87131                 Daniel Galindo (SBN 292854)
     San Diego, CA 92138-7131       AMERICAN CIVIL LIBERTIES
21   T: (619) 398-4485              UNION FOUNDATION
     F: (619) 232-0036              IMMIGRANTS’ RIGHTS PROJECT
22   bvakili@aclusandiego.org       125 Broad St., 18th Floor
                                    New York, NY 10004
23   Stephen B. Kang (SBN 2922080)  T: (212) 549-2660
     Spencer E. Amdur (SBN 320069)  F: (212) 549-2654
     AMERICAN CIVIL LIBERTIES UNION lgelernt@aclu.org
24   FOUNDATION                     jrabinovitz@aclu.org
25
                                                    4
                                                                                      18cv0428
 Case 3:18-cv-00428-DMS-MDD Document 335-1 Filed 12/14/18 PageID.5133 Page 6 of 7




 1   IMMIGRANTS’ RIGHTS PROJECT           abalakrishnan@aclu.org
     39 Drumm Street                      dgalindo@aclu.org
 2   San Francisco, CA 94111
     T: (415) 343-1198                    *Admitted Pro Hac Vice
     F: (415) 395-0950
 3   samdur@aclu.org
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                         5
                                                                      18cv0428
 Case 3:18-cv-00428-DMS-MDD Document 335-1 Filed 12/14/18 PageID.5134 Page 7 of 7




 1                             CERTIFICATE OF SERVICE

 2         I hereby certify that on December 14, 2018, I electronically filed the foregoing
 3   with the Clerk for the United States District Court for the Southern District of
 4   California by using the appellate CM/ECF system. A true and correct copy of this brief

 5   has been served via the Court’s CM/ECF system on all counsel of record.
                                                  /s/ Lee Gelernt
 6
                                                  Lee Gelernt, Esq.
 7
                                                  Dated: December 14, 2018
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                              2
                                                                               18cv0428
